                                                                                FILED
                                                                        U S. DISTRICT COUR!
                     IN THE UNITED STATES DISTRICT COURT                    AIT-URTA CIV.

                   FOR THE SOUTHERN DISTRICT OF GEORGI^OiS HAR 20 PM U- 52
                                   DUBLIN DIVISION                              -
                                                                            's5''      C!-' GA.
JEAN JOCELYN MERILIEN,                       )
                                             )
             Plaintiff,                      )
                                             )
      V.                                     )           CV 318-056
                                             )
MS. GRANISON,Kitchen Manager, Johnson )
State Prison; TARRA JACKSON, Chief         )
Counselor, Johnson Slate Prison; LAKEISHA )
SMITFI, CERT Officer, Johnson State Prison;)
JASON HURST,Lieutenant, Johnson State )
Prison; MR. SCOTT, CERT Officer, Johnson )
State Prison; SHAWN EMMONS,Former          )
Warden, Johnson State Prison; ANTOINE      )
CALDWELL, Warden, Johnson State Prison; )
and JAN MARTIN, Correctional Officer,         )
Johnson State Prison,                         )
                                              )
             Defendants.                      )



                                        ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed, (doc.

no. 122). On March 7, 2019, Defendant Smith filed a response to Plaintiffs objections, to

which Plaintiff replied. (Doc. nos. 123, 124.) Although nothing in Plaintiffs objections

undermines the Magistrate Judge's recommendations, the Court will briefly address a few of

Plaintiffs arguments.

      First, Plaintiff asks the Court to consider exhibits attached to his objections in support

of his amended complaint and states he did not submit them previously because the form
instructed him he need not do so. (Doc. no. 122, pp. 1-2.) While courts have the discretion

to consider novel evidence, factual claims, and legal argument raised for the first time in an

objection to an R&R, they are under no obligation to do so. Frone v. JP Morgan Chase &

Co.. 695 F. App'x 468, 472 (11th Cir. June 5, 2017)(concluding district judge has broad

discretion in considering argument not presented to magistrate judge); Williams v. McNeil.

557 F.3d 1287, 1292 (11th Cir. 2009) (same). Despite Plaintiffs contention, the form

complaint did not prohibit Plaintiff from attaching exhibits,(doc. no. 41, p. 1), and the Court

affirmatively informed Plaintiff he was able to do so when ordering him to amend,(doc. no.

29, p. 12). Thus, the Court declines to consider the exhibits here.

       However, even if the Court were to consider the exhibits, they do not undermine the

Magistrate Judge's well-reasoned conclusions. Plaintiffs first exhibit is a property inventory

sheet from May 4, 2017, when Plaintiff was transferred from Johnson State Prison ("JSP").

(Doc. no. 122, p. 22.) The property sheet is not the property sheet at issue regarding his

March 21, 2017 claims. Furthermore, the May 4th property sheet completely undermines

Plaintiffs oft-repeated assertion he has been unable to acquire more store goods since March

21st, because it shows Plaintiff amassed a considerable amount of store goods and food in

the few weeks he was at JSP. Plaintiffs remaining exhibits are purportedly statements by

other inmates regarding officials' treatment of Plaintiff on March 21, 2017, and during April
2018. (Id 23-28.) However, because these statements merely repeat Plaintiffs allegations

from his amended complaint, which the Magistrate Judge considered, they do not warrant

deviation from the R&R.


       Next, Plaintiff argues the Magistrate Judge erred by failing to screen his previous

complaints as well as his October 26, 2018 amended complaint. (Id at 3.) When the Court
directed Plaintiff to amend his complaint on October 12, 2018, it informed Plaintiff the

amended complaint would "supersede and replace in its entirety the previous pleadings filed

by Plaintiff." (Doc. no. 29, p. 11.) If Plaintiff had additional claims he desired to raise in his

amended complaint, he should have done so. Thus, the Magistrate Judge did not err by not

screening Plaintiffs previous pleadings.

       Finally, Plaintiff raises new facts and claims in his objections. Specifically, Plaintiff

alleges he was subjected to a cavity search in front of female officers on March 21, 2017,

during the prisoner intake process and Warden Emmons transferred him to Wilcox State

Prison on May 4, 2017, out of retaliation for his grievances and lawsuit. (Doc. no. 122, pp.

8, 10.) Plaintiffs attempt to buttress his existing claims with more outrageous facts and add

additional claims in his objections is exactly the type of vexatious and dilatory litigation

tactics against which the Court has warned Plaintiff time and time again. Because Plaintiff

failed to allege these facts in his amended complaint and only addresses them months later in

his objections, the Court declines to consider them here.

       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES Plaintiffs claims

against Defendants Jackson, Smith, Hurst, Scott, Emmons, and Martin for failure to state a

claim, GRANTS IN PART and DENIES IN PART Defendants Caldwell, Granison,

Jackson, Emmons, and Martin's motion to dismiss as to Defendants Caldwell and Granison

and DENIES AS MOOT the motion as to Defendants Jackson, Emmons, and Martin,(doc.

no. 83), DENIES Plaintiffs motions to amend, motion regarding service, motion for

sanctions, motion for default judgment, and motion for summary judgment,(doc. nos. 69, 98,
99, 106, 107, 109), and DENIES AS MOOT the parties' remaining pending motions,(doc.

no. 71, 82, 84, 86, 89, 92, 94,95, 100, 108, 114, 115.)

       Defendants Caldwell and Granison shall have fourteen days following entry of this

Order within which to answer, move, or otherwise plead to Plaintiffs amended complaint.

After the filing of the first answer of a Defendant, the Court will enter a scheduling notice

setting new case deadlines.

       Plaintiff may file discovery-related motions during the discovery period but only in

compliance with all applicable procedural rules. Plaintiff must wait until after the close of

discovery to file a motion for summary judgment to give the parties a full opportunity to

engage in discovery. Defendants shall not be required to respond to Plaintiffs filings unless

ordered to do so by the Court. Finally, if Plaintiff returns to his past practice of submitting

vexatious and frivolous filings, the Court will dismiss Plaintiffs case without further

warning.


       SO ORDERED this                  of March, 2019, at Augusta, Georgia.




                                            UNITED STATES DISTRICT
